                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

MB2 DENTAL SOLUTIONS LLC,                   §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §          Civil Action No. 3:20-CV-01430-N
                                            §
ZURICH AMERICAN INSURANCE                   §
COMPANY et al.,                             §
                                            §
      Defendants.                           §

                     MEMORANDUM OPINION AND ORDER

      This Order addresses Plaintiff MB2 Dental Solutions LLC’s (“MB2”) motion to

remand [35] and Zurich American Insurance Company’s (“Zurich”) and Lindsey Diane

Harrell’s (collectively, “Defendants”) motion to dismiss [28] and motion to strike appendix

in support of remand [43]. For the following reasons, the Court grants the motion to

remand. The Court denies Zurich’s motions to dismiss and to strike as moot.

                              I. ORIGINS OF THE DISPUTE

      This dispute is based on an insurance claim made by MB2, a dental company, for

damage arising from the COVID-19 pandemic. MB2 filed a claim under its insurance

policy (the “Policy”), and Zurich assigned Defendant Lindsey Diane Harrell as the claim

adjustor. Zurich ultimately denied MB2’s claim. MB2 filed suit in Texas state court

against Zurich and Harrell for violations of the Texas Insurance Code, among other claims.

Zurich removed the case to this Court on the basis of diversity jurisdiction, claiming that

the joinder of Harrell, the nondiverse defendant, was improper. MB2 filed its first motion


MEMORANDUM OPINION AND ORDER – PAGE 1
to remand arguing that the Court lacks subject matter jurisdiction over this action because

joinder of Harrell was proper. The Court denied MB2’s motion to remand without

prejudice and granted MB2 thirty days to amend its pleadings to conform to the federal

pleading standard. See generally Order [26]. MB2 filed its First Amended Complaint

(“FAC”) and subsequently filed this amended motion to remand.

                     II. LEGAL STANDARD FOR IMPROPER JOINDER

       A defendant may remove a state court action to federal court if the defendant

establishes the federal court’s original jurisdiction over the action. 28 U.S.C. § 1441. “The

removing party bears the burden of showing that federal jurisdiction exists and that removal

was proper.” Manguno v. Prudential Prop. and Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir.

2002). For a federal court to have diversity jurisdiction, “all persons on one side of the

controversy [must] be citizens of different states than all persons on the other side.” Harvey

v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008) (citation omitted).

However, the doctrine of improper joinder allows a court to “ignore an improperly joined,

non-diverse defendant in determining subject matter jurisdiction.” Ross v. Nationwide

Prop. & Cas. Ins. Co., No. CIV.A. H-12-3495, 2013 WL 1290225, at *2 (S.D. Tex. Mar.

26, 2013) (citing Smallwood v. Illinois Cent. R.R. Co., 385 F.3d 568, 572 (5th Cir. 2004)

(en banc)).

       “When a defendant removes a case to federal court on a claim of improper joinder,

the district court’s first inquiry is whether the removing party has carried its heavy burden

of proving that the joinder was improper.” Smallwood, 385 F.3d at 576. A defendant may

establish improper joinder when there is no possibility the plaintiff could establish a claim

MEMORANDUM OPINION AND ORDER – PAGE 2
against the defendant. Id. at 573. The defendant must demonstrate that “there is no

reasonable basis for the district court to predict that the plaintiff might be able to recover

against an in-state defendant.” Id. In determining whether a plaintiff has a reasonable

basis of recovery, “a court may resolve the issue in one of two ways. The court may [either]

conduct a Rule 12(b)(6)-type analysis . . . [or], in its discretion, pierce the pleadings and

conduct a summary inquiry.” Int’l Energy Venture Mgmt., LLC v. United Energy Grp.,

Ltd., 818 F.3d 193, 200–02 (5th Cir. 2016) (quoting Smallwood, 385 F.3d at 573). The

Fifth Circuit has held that the federal pleading standard, rather than the state pleading

standard, applies in the improper joinder context. Id. at 208. But the focus of the inquiry

remains on the joinder, not the merits of the plaintiff’s case. Id. at 200.

                 III. THE COURT GRANTS MB2’S MOTION TO REMAND

       MB2 argues that the FAC clearly states plausible claims for relief against

nondiverse defendant Harrell. Defendants argue that remand is improper because (1) the

Court has already determined that it has jurisdiction and the FAC cannot divest the Court

of jurisdiction and (2) MB2’s FAC also fails to state a valid claim against Harrell. The

Court addresses each argument in turn.

       The Court’s prior Memorandum Opinion and Order stated that MB2 failed to state

a valid claim against Harrell under federal pleading standards. Defendants argue that the

Court has thus already determined that it has jurisdiction over this matter by denying

MB2’s original motion remand because of its failure to state a claim against Harrell.

Moreover, Defendants argue that the Court should not have granted MB2 leave to amend



MEMORANDUM OPINION AND ORDER – PAGE 3
its complaint because remand should be determined from the complaint as it existed at the

time of removal.

         First, the Court notes that it expressly stated that it had “not yet determined whether

Harrell’s joinder was improper.” Order at 9 [26]. Second, the Court granted MB2 leave

to amend its complaint to meet the federal pleading standard, not improperly to defeat

removal through amendment. Here, MB2 did not alter the amount in controversy, claims,

or parties. This is not a case in which the Court granted MB2 carte blanche to amend its

complaint to assert new causes of action, resulting in a perpetual battle over the propriety

of remand. See Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 264 (5th Cir.

1995).     While courts have recognized that plaintiffs may not unilaterally destroy

jurisdiction, post-removal stipulations may serve to clarify ambiguities in the jurisdictional

facts that already existed at the time of removal. See, e.g., Gebbia v. Wal-Mart Stores, Inc.,

233 F.3d 880, 883 (5th Cir. 2000) (allowing post-removal stipulation to determine

ambiguous jurisdictional fact about amount in controversy). In these cases, “the court is

still examining the jurisdictional facts as of the time the case is removed, but the court is

considering information submitted after removal.” H & D Tire and Automotive-Hardware

Inc. v. Pitney Bowes Inc., 250 F.3d 302, 306 n.7 (5th Cir. 2001) (citing Asociacion Nacional

de Pescadores v. Dow Quimica, 988 F.2d 559, 566 (5th Cir. 1993) (abrogated on other

grounds)). Similarly, the Court granted MB2 leave here for the narrow purpose of

amending its state court complaint to conform to federal pleading standards so that the

Court could properly determine whether it had subject matter jurisdiction over this case

based on facts that existed at the time the case was removed.

MEMORANDUM OPINION AND ORDER – PAGE 4
       There are good reasons to support granting leave to amend removed petitions. First,

it would be unfair to the plaintiffs in a removed action to hold their state court pleadings to

federal pleading standards. As the Fifth Circuit stated in Int’l Energy Venture Mgt. LLC,

the court may conduct a “Rule 12(b)(6)-type analysis” to determine if remand is proper.

818 F.3d at 200–02. But even in the context of a Rule 12(b)(6) dismissal, courts routinely

grant leave to amend. See Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co.,

313 F.3d 305, 329 (5th Cir. 2002). The Court sees no reason why a complaint that may

well have been adequate at the state court should be dismissed under pleading standards

that were not applicable at the time of filing when inadequate complaints initially filed in

federal court are routinely amended. See FED. R. CIV. P. 81(c)(2) (“After removal,

repleading is unnecessary unless the court orders it.”) (emphasis added). Plaintiffs in

removed cases, like plaintiffs in cases initially filed in federal court, should be given the

opportunity to present their best case prior to dismissal. See, e.g., Austin v. Medtronic,

Inc., No. 3:11-CV-278-P, 2011 WL 13228412, at *2 (N.D. Tex. Aug. 18, 2011) (Solis, J.)

(granting plaintiff leave to amend to replead claims in compliance with federal pleading

requirements); Hambric Sports Management, LLC v. Team AK, Inc., No. 3:09-CV-1662-

L, 2010 WL 2605243, at *11 (N.D. Tex. Jun. 29, 2010) (Lindsay, J.) (same); Willliams v.

Wells Fargo Home Mortg., No. 3:11-CV-467-B, 2011 WL 2006307, at *2 (N.D. Tex. May

20, 2011) (Boyle, J.) (same).

       Second, requiring removed complaints to meet the federal pleading standard would

effectively require all state court plaintiffs to file complaints in accordance with Federal

Rule of Civil Procedure 12 in light of the potential for removal. Although Defendants

MEMORANDUM OPINION AND ORDER – PAGE 5
argue that MB2 should have foreseen removal in light of the alleged improper joinder of

Harrell, this reasoning would impose a duty on all plaintiffs to file state court complaints

in accordance with federal pleading standards in any case in which the doctrine of improper

joinder may arise, even if the joinder is proper and the case is ultimately remanded to state

court.

         Furthermore, even if federal jurisdiction is determined as of the time of removal,

courts have the discretion to allow post-removal amendments that destroy subject matter

jurisdiction. See 28 U.S.C. § 1447(e) (“If after removal the plaintiff seeks to join additional

defendants whose joinder would destroy subject matter jurisdiction, the court may deny

joinder, or permit joinder and remand the action to the State court.”); see also Cobb v. Delta

Exports, Inc., 186 F.3d 675, 677 (5th Cir. 1999) (explaining that once a nondiverse

defendant is joined, a court’s diversity jurisdiction is destroyed and the court must remand).

Regardless, the Court granted MB2 leave to amend its pleadings for the narrow purpose of

meeting the federal pleading standards to allow the Court to determine whether it possessed

subject matter jurisdiction over MB2’s claims. The FAC alleges the same claims against

the same parties as in its original state court petition, albeit with additional clarity and detail

as required by Federal Rule of Civil Procedure 12. By granting leave to amend, the Court

can now fully assess, and Defendants could respond to, the entirety of the jurisdictional

facts in this case. Having addressed Defendants’ procedural concerns, the Court turns to

the merits of MB2’s amended motion to remand.

         For a case to be removed on diversity jurisdiction, “all persons on one side of the

controversy [must] be citizens of different states than all persons on the other side.”

MEMORANDUM OPINION AND ORDER – PAGE 6
McLaughlin v. Mississippi Power Co., 376 F.3d 344, 353 (5th Cir. 2004). Moreover, a

case cannot be removed based on diversity jurisdiction if any properly joined defendant is

a citizen of the state in which the action is brought. 28 U.S.C. § 1441(b). However, the

“doctrine of improper joinder . . . entitle[s] a defendant to remove to a federal forum unless

an in-state defendant has been ‘properly joined.’” Smallwood, 385 F.3d at 573. The

removing defendant carries a “heavy burden of proving that the joinder was improper.” Id.

at 576. Here, Defendants seek to establish improper joinder by showing that MB2 is unable

to establish a cause of action against Harrell. Id. at 573 (citing Travis v. Irby, 326 F.3d

644, 646–47 (5th Cir. 2003)). The test for improper joinder here “is whether the defendant

has demonstrated that there is no possibility of recovery by the plaintiff against an in-state

defendant, which stated differently means that there is no reasonable basis for the district

court to predict that the plaintiff might be able to recover against an in-state defendant.”

Id. Thus, even a single valid claim against Harrell requires remand of the entire case. Here,

MB2 has raised various statutory claims against Harrell arising from allegedly unfair

settlement practices. For the following reasons, the Court determines that the FAC states

a valid claim against Harrell.

       MB2 argues that it, at minimum, has pled plausible statutory claims for relief against

Harrell based upon the Policy’s Communicable Disease coverage. In relevant part, the

Communicable Disease coverage states that Zurich “will pay for the actual Gross Earnings

loss sustained by the Insured, as provided by this Policy, resulting from the necessary

Suspension of the Insured’s business activities at an Insured Location if the Suspension is

caused by order of an authorized governmental agency enforcing any law or ordinance

MEMORANDUM OPINION AND ORDER – PAGE 7
regulating communicable diseases and that such portions of the location are declared

uninhabitable due to the threat of the spread of communicable disease, prohibiting access

to those portions of the Location.” Ex. B. at 61 [30-2]. “Suspension” is defined in the

Policy as the “slowdown or cessation of the Insured’s business activities.” Id. at 82. MB2

alleges that orders relating to the COVID-19 pandemic resulted in a suspension of its

business, thus triggering the Policy’s Communicable Disease coverage.

       Defendants argue that MB2 failed to plead sufficient facts in its FAC, as MB2 did

not specify any government entity issuing an order, specify any order regulating

communicable disease, specify any location affected, assert that any order declared a

location uninhabitable due to communicable disease, or assert that access to any location

was prohibited by government order. Here, the Court notes that, although Rule 12 imposes

a stricter pleading requirement, a complaint need not contain “detailed factual allegations.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The Court determines that MB2 has

pled sufficient factual content “that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). In the FAC, MB2 states that it “has sustained and will sustain covered losses during

the Covid-19 outbreak and subsequent State and County stay at home orders, as well as

orders from the American Dental Association . . . [which] forced the suspension and

cessation, and/or slowdown of Plaintiff’s business operations at the Properties.” First Am.

Compl. at 3 [27]. Moreover, the FAC alleges that “Harrell failed to investigate whether

some locations were wholly inoperable, failing to ever even ask whether and to what extent

each of Plaintiff’s more than 200 locations did or even could provide emergency services.”

MEMORANDUM OPINION AND ORDER – PAGE 8
Id. at 7 (emphasis in original). The FAC permits the Court to draw the reasonable inference

that Communicable Disease coverage applies and that Harrell is liable under the Texas

Insurance Code for various statutory violations, including Tex. Ins. Code sections

541.060(a)(3) for failure to provide a reasonable explanation for the insurer’s denial of a

claim and 541.060(a)(2)(A) for failure “to attempt in good faith to effectuate a prompt, fair,

and equitable settlement of . . . a claim with respect to which the insurer’s liability has

become reasonably clear.” See, e.g., Arlington Heights Mem'l Post No. 8234 Veterans of

Foreign Wars of the United States, Fort Worth, Texas v. Covington Specialty Ins. Co., No.

3:16-CV-3112-B, 2017 WL 1929124, at *4 (N.D. Tex. May 10, 2017) (granting motion to

remand). Because the Court is satisfied that a plausible claim has been pled against Harrell,

remand is proper.

                                        CONCLUSION

       Accordingly, the Court determines that there is a reasonable basis to predict that

MB2 might be able to recover against in-state defendant Harrell. Because Harrell is

properly joined as a party in this matter, the Court lacks diversity jurisdiction over this case

under 28 U.S.C. § 1332. Thus, the Court grants MB2’s amended motion to remand and

denies Zurich’s motions to dismiss and to strike as moot. It is, therefore, ordered that this

case is remanded to the 134th Judicial District Court in Dallas County, Texas.

       Signed June 21, 2021.


                                                           ___________________________
                                                                  David C. Godbey
                                                             United States District Judge


MEMORANDUM OPINION AND ORDER – PAGE 9
